
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 606
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Austria (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Jordan,
			 Mr. Johnson of Ohio,
			 Mr. Latta, and
			 Mr. McCaul) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the notice signed by the Administrator of the
		  Environmental Protection Agency Lisa Jackson on March 27, 2012, entitled
		  Standards of Performance for Greenhouse Gas Emissions for New Stationary
		  Sources: Electric Utility Generating Units.
	
	
		That it is the sense of the House of
			 Representatives that—
			(1)Americans rely on
			 coal and the inexpensive energy it provides for nearly half of our energy
			 needs;
			(2)the proposed rule entitled Standards
			 of Performance for Greenhouse Gas Emissions for New Stationary Sources:
			 Electric Utility Generating Units will likely lead to increased energy
			 costs for consumers, small business owners, and manufacturers which
			 would—
				(A)result in the loss
			 of American jobs;
				(B)make American
			 businesses less competitive; and
				(C)damage our
			 Nation’s economic recovery; and
				(3)the Environmental
			 Protection Agency should not be setting energy policy for the Nation with
			 environmental regulations that for all practical purposes dictate fuel choices
			 for new power plants.
			
